Chambers, J.
(dissenting) — I conclude that the plain language of RCW 49.60.030 creates a statutory cause of action for age discrimination. The primary purpose of statutory construction is to determine and effectuate legislative intent. Duke v. Boyd, 133 Wn.2d 80, 87, 942 P.2d 351 (1997). We must look to all language in the statute and give it effect; no portion should be rendered meaningless or superfluous. Svendsen v. Stock, 143 Wn.2d 546, 555, 23 P.3d 455 (2001). Because I conclude that the majority’s reading departs from the language of the statute and renders meaningless the express language of RCW 49.60.030(2), “[a]ny person deeming himself or herself injured by any act in violation of this chapter shall have a civil action” (emphasis added), I respectfully dissent.
THE CERTIFIED ISSUE
The issue certified by the United States District Court for the Eastern District of Washington: “Does RCW 49.60.030 allow an independent contractor to pursue a claim of age discrimination?” The majority mistakes the issue briefed by the defendant for the issue certified by the United States District Court. The question before us is simply whether an age discrimination claim can be asserted by an independent contractor under RCW 49.60.030. The majority instead answers the question presented by the defendant: whether age is among the protected classes set forth in RCW 49.60.030(1). As we recognized in Marquis v. City of Spo*36kane, 130 Wn.2d 97, 106 & n.3, 922 P.2d 43 (1996), age is not among the protected classes explicitly enumerated in RCW 49.60.030(1). But this is not the question before us. The question before us requires us to look beyond one subsection of the statute and look to the entire statute, and according to the express language of that statute, the entire chapter.
STATUTORY CAUSE OF ACTION
To answer the United States District Court’s certified question, we must determine whether an age discrimination claim can be asserted under RCW 49.60.030. That statute states in relevant part, “[a]ny person deeming himself or herself injured by any act in violation of this chapter shall have a civil action in a court... to enjoin further violations, or to recover the actual damages sustained by the person, or both.” RCW 49.60.030(2) (emphasis added). This creates a statutory cause of action for prospective injunctive relief and compensatory damages where a party demonstrates a violation of chapter 49.60 RCW. Unfortunately, the majority reads “this chapter” to mean “this section.” The majority’s interpretation of RCW 49-.60.030(2) does not give effect to the plain language of RCW 49.60.030(2); it renders the language which expressly incorporates any act in violation of chapter 49.60 RCW as the injury for purposes of RCW 49.60.030(2)’s cause of action meaningless and undercuts this Court’s opinion in Bennett v. Hardy, 113 Wn.2d 912, 921, 784 P.2d 1258 (1990).
I agree with the majority that the Legislature’s broad policy statement for chapter 49.60 RCW, standing alone, would not be sufficient to create a cause of action for age discrimination. But RCW 49.60.010 does not stand alone. RCW 49.60.030(2)—contained in the very statute the federal court asks us to construe—is the provision of Washington’s Law Against Discrimination chapter which specifically contains the Legislature’s grant of a cause of action to a party. Because RCW 49.60.030(2) specifically provides a *37cause of action for any act in violation of the entire chapter 49.60 RCW, and because RCW 49.60.01033 defines discrimination on the basis of age as a discriminatory practice, discrimination on the basis of age is necessarily an act in violation of this chapter. Therefore, RCW 49.60.030 must allow a party to pursue a claim for age discrimination.
We do not look to the Legislature’s broad policy statement in RCW 49.60.010 for the creation of age as a protected class or for the creation of a cause of action for age discrimination. We do look to the Legislature’s broad policy statement, and chapter 49.60 RCW generally, for antidiscrimination standards whose violation causes the legal injury redressed by RCW 49.60.030(2)’s cause of action. The plain language of RCW 49.60.030(2) provides a statutory cause of action to any party who demonstrates any act in violation of this chapter without further limitation. RCW 49.60.030(2) does not limit itself to protected classes. The proper question for standing to sue under RCW 49.60.030 is not membership in a class protected by RCW 49.60.030(1); the proper question is whether a person demonstrates a violation of the antidiscrimination standards embodied in Washington’s Law Against Discrimination.
RCW 49.60.010’s purpose statement provides just such an antidiscrimination standard: “The legislature hereby finds and declares that practices of discrimination against any of its inhabitants because of. . . age ... are a matter of state concern, that such discrimination threatens not only the rights and proper privileges of its inhabitants but menaces the institutions and foundation of a free demo*38cratic state.” RCW 49.60.18034 and RCW 49.60.205 also specifically mention age discrimination. RCW 49.60.180 articulates the Legislature’s finding that age discrimination is an unfair practice of employers; RCW 49.60.205 specifically subjects age discrimination claims to certain defenses set forth in RCW 49.44.090, strongly implying that the Legislature believed such discrimination was actionable.35 The majority’s reading makes RCW 49.60.205 sadly superfluous.
Finally, as we noted in Marquis, the Washington Law Against Discrimination “requires liberal construction in order to accomplish the purposes of the law.” Marquis, 130 Wn.2d at 108. The purpose is to end discrimination. Refusing to allow claims does not further that goal.
INDEPENDENT CONTRACTOR STATUS
In Marquis, we held that the broad recognition of rights contained in RCW 49.60.030(1) included the right of an independent contractor to be free of discrimination based on sex, race, national origin, religion, or disability in the making or performing of a contract for personal services. Marquis, 130 Wn.2d at 112-13 (“[W]e hold the broad recognition of rights contained in RCW 49.60.030(1) includes the right of an independent contractor to be free of discrimination based on sex, race, national origin, religion, or disability in the making or performing of a contract for personal services.”). Marquis did not limit RCW 49.60.030(2)’s cause of action to violation of rights specifically enumerated in RCW 49.60.030(1), nor could it as this would patently *39disregard the plain language of RCW 49.60.030(2) stating that any person injured by any act in violation of this chapter shall have a civil action in a court of competent jurisdiction.
The issue considered in Marquis was limited to the protected classes set forth in RCW 49.60.030(1). This was because the City of Spokane argued that independent contractors were not employees for purposes of RCW 49.60.030(l)(a) and, therefore, could not be members of a protected class under RCW 49.60.030(1). In rejecting this contention and holding that independent contractors were employees for purposes of chapter 49.60 RCW, the Court never considered whether RCW 49.60.030(2)’s cause of action was limited to members of RCW 49.60.030(l)’s protected classes. Rather, the Court simply determined that (1) independent contractors were employees for purposes of RCW 49.60.030(l)(a), and (2) Marquis could therefore be a member of RCW 49.60.030(l)’s protected classes. Therefore, any discussion of age discrimination is dicta.
CONCLUSION
The certified question requires us to determine the scope of injury the Legislature meant to redress. The statutory cause of action under RCW 49.60.030 is specifically contained in RCW 49.60.030(2). RCW 49.60.030(2)’s plain language extends a cause of action to “[a]ny person deeming himself or herself injured by any act in violation of this chapter.” The plain language of RCW 49.60.030(2) vests a party with a statutory cause of action for prospective injunctive relief and compensatory damages where that party demonstrates an injury by any act in violation of chapter 49.60 RCW, not where a party demonstrates membership in a protected class and an act of discrimination against them based upon their membership in that class. RCW 49.60.030(2) plainly defines the legal injury for its cause of action specifically as “any act in violation of this chapter.”
*40The plain language of RCW 49.60.030(2) expressly requires us to look to violations of chapter 49.60 RCW in determining whether a party has stated a legal injury for purposes of standing to sue under RCW 49.60.030. Accordingly, I conclude that whether an age discrimination claim can be asserted by an independent contractor under RCW 49.60.030 is to be determined by giving effect to the plain language of RCW 49.60.030. A discrimination cause of action under RCW 49.60.030(2) accrues for any person who demonstrates an injury by any act in violation of Washington’s law against discrimination chapter. While this certainly includes members of a protected class who demonstrate discrimination on the basis of class membership, the Legislature did not preclude persons outside a protected class from suing under this provision. Instead, the Legislature granted any person who can show that he or she suffered injury by an act of discrimination in violation of chapter 49.60 RCW the right to sue for prospective injunctive relief and compensatory damages under this provision.
The guaranty of a remedy for any person whose rights and privileges are infringed by the discriminatory acts of another is not membership in a protected class, but violation of an antidiscrimination standard of Washington’s law against discrimination chapter. I would therefore answer the question certified by the United States District Court in the affirmative: RCW 49.60.030 allows an independent contractor to pursue a claim of age discrimination.
Sanders and Ireland, JJ., concur with Chambers, J.

This chapter shall be known as the “law against discrimination”. It is an exercise of the police power of the state for the protection of the public welfare, health, and peace of the people of this state, and in fulfillment of the provisions of the Constitution of this state concerning civil rights. The legislature hereby finds and declares that practices of discrimination against any of its inhabitants because of.. . age . . . are a matter of state concern, that such discrimination threatens not only the rights and proper privileges of its inhabitants but menaces the institutions and foundation of a free democratic state.


 It is an unfair practice for any employer:
(1) To refuse to hire ... because of age ....
(2) To discharge or bar any person from employment because of age ....
(3) To discriminate against any person . .. because of age ....


 RCW 49.60.205 says, “No person shall be considered to have committed an unfair practice on the basis of age discrimination unless the practice violates RCW 49.44.090.” It creates certain defenses to age discrimination claims. For example, it is - not age discrimination under Washington law to refuse to hire, or to terminate, an employee who is physically unable to do the work.